            Case 1:19-cv-06929-RA Document 9 Filed 08/19/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 Alex and Ani LLC and A and A
 Shareholding Co., LLC,
                                                 Civil Action No. 1:19-cv-06929-RA
                      Plaintiffs,
       v.

 Bank of America, N.A., and Does 1-10,

                      Defendants.


              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       PLEASE TAKE NOTICE, that pursuant to Rule 41(a)(1) of the Federal Rules of Civil

Procedure, Plaintiffs Alex and Ani LLC and A and A Shareholding Co., LLC voluntarily dismiss

the above captioned action with prejudice. In accordance with Rule 41(a)(1), this voluntary

dismissal has been filed before Defendant has filed an answer or a motion for summary

judgement.


Dated: August 19, 2019                 Respectfully Submitted,

                                       /s/ Harmeet K. Dhillon
                                       Harmeet K. Dhillon (SDNY 6057)
                                       harmeet@dhillonlaw.com
                                       Nitoj Singh (pro hac vice to be filed)
                                       nsingh@dhillonlaw.com
                                       DHILLON LAW GROUP, INC.
                                       177 Post St. Suite 700
                                       San Francisco, CA 94108
                                       (415) 433-1700

                                       Brian J. Dunne (NY 4605580) (SDNY pending)
                                       bdunne@piercebainbridge.com
                                       PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
                                       355 S. Grand Ave. 44th Floor
                                       Los Angeles, CA 90071
Case 1:19-cv-06929-RA Document 9 Filed 08/19/19 Page 2 of 2



                      (213) 262-9333

                      David L. Hecht (SDNY DH4084)
                      dhecht@piercebainbridge.com
                      PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
                      277 Park Avenue, 45th Floor
                      New York, NY 10172
                      (212) 484-9866

                      COUNSEL FOR PLAINTIFFS
                      Alex and Ani, LLC and
                      A and A Shareholding Co., LLC
